Citation Nr: 0016979	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to low back, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
injury left knee with postoperative meniscectomy, currently 
rated as 30 percent disabling.  

3.  Entitlement to an increased rating for traumatic 
arthritis left knee with pain, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of 
injury right knee with total knee replacement, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
January 1969 to January 1975 and seven years of prior active 
service.  

The Board has reviewed the veteran's extensive 
correspondence, but notes that much of it does not relate to 
the current appellate issues.  Only those arguments that are 
pertinent to the current issues will be addressed herein.  In 
his Form 9, dated in March 1999, the veteran lists multiple 
complaints with respect to his current and past dealings with 
the RO, but it is unclear as to just what remedies the 
veteran is seeking in this regard.  The Board is of the 
opinion that the veteran should be provided the opportunity 
to pursue any and all claims that he desires.  In pursuit of 
this end, he should be provided an opportunity by the RO to 
set out in a clear and concise manner the exact nature of any 
additional claim(s) he wishes to pursue.  Thereafter, The RO 
should take appropriate action to deal with any issues 
properly raised by the veteran.  

The Board also notes that a rating action in January 1996 
addressed the veteran's earlier claim for increase with 
respect to the same disabilities currently at issue.  The 
veteran disagreed with the determinations made at that time 
and was furnished a statement of the case (SOC) in February 
1996.  However, his substantive appeal with respect to these 
issues was not received until November 1997.  In December 
1997, the veteran was advised that his substantive appeal had 
not been filed within the one-year time limit.  He disagreed 
with that determination and in June 1998 was furnished an SOC 
on the issue of timeliness of appeal.  Thereafter, he failed 
to perfect this appeal by filing a timely substantive appeal.  
Thus, the December 1997 decision that the veteran's appeal 
was not timely is final, as is the January 1996 rating action 
with which the veteran had originally disagreed.  

While the veteran's November 1997 correspondence was received 
too late to be a timely substantive appeal, it was found by 
the RO to represent new claims for increased ratings, the 
subsequent denial of which has resulted in the current 
appeal.  

Further, while the veteran was furnished a statement of the 
case on the issue of entitlement to specially adapted 
housing, an appeal was not perfected with respect to this 
issue and it is not properly before the Board at this time.  
The only issues properly before the Board at this time are 
those set out on the title page.  With respect to these 
issues, it is contended by and on behalf of the veteran that 
his bilateral knee and low back disabilities are more 
severely disabling than their current evaluations indicate.  
It is asserted, in effect, that the service-connected 
disorders cause impairment that warrants the requested higher 
evaluations.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.  

2.  The low back disorder, characterized as residuals of 
injury, low back with strain, arthritis, lumbar stenosis and 
spondylolisthesis, is manifested by lumbar pain, limitation 
of motion, antalgic gait, pain on hip flexion, and some 
numbness and loss of sensation of the legs, but without 
ankylosis or objective clinical findings of demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings consistent with pronounced intervertebral disc 
syndrome.  

3.  The medical evidence shows the veteran's left knee 
disorder is most recently manifested by severe varus 
alignment, some subluxation, severe pseudomedial laxity and 
moderate effusion with range of motion of 10 to 95 degrees.  

4.  The veteran also has complaints of left knee pain with 
limitation of extension to 10 degrees and x-ray evidence of 
degenerative changes with medial joint space narrowing and 
osteophyte formation.  

5.  Residuals of injury, right knee with total knee 
replacement are currently manifested by complaints of 
constant pain, popping and grating with tenderness and mild 
effusion.  Range of motion is from 0 to 95 degrees and the 
knee is stable in varus and valgus planes.  X-ray study 
reveals a right total knee arthroplasty in good position.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
residuals of injury to the low back have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293-5292 (1999).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of injury left knee with postoperative meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

3.  A rating in excess of 10 percent for traumatic arthritis 
left knee with pain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5260 (1999).  

4.  The criteria for a rating in excess of 30 percent for 
residuals of injury right knee with total knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that in addition to the disabilities at 
issue, the veteran is also service connected for post 
traumatic stress disorder (50 percent), tinnitus (10 
percent), skin disorder (10 percent) and bilateral high 
frequency hearing loss (0 percent).  His combined rating for 
his service-connected disabilities is 90 percent, but he has 
been found to be entitled to a 100 percent rating based on 
individual unemployability since October 1996.  

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service- connected disability generally is a well-grounded 
claim).  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Thus, the Board is satisfied that all relevant evidence has 
been obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

General Rating Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Where an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Service-connected disabilities are rated pursuant to 
diagnostic codes in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  It must be noted that the 
pyramiding of various diagnoses of the same disability is 
prohibited.  38 C.F.R. 
§ 4.14 (1999).  Where there is a question as to which of two 
evaluations under a specific diagnostic code shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

Increased Rating Low Back

Factual Background.  The veteran injured his back in Vietnam 
in 1966 and a 1974 x-ray study showed the presence of 
degenerative arthritis.  Service separation examination in 
1975 reported low back strain.  On initial VA examination 
later in 1975, a diagnosis of history of degenerative disease 
of the lumbosacral spine with resultant paravertebral muscle 
pain was entered.  A rating action in June 1975 awarded 
service connection and a 10 percent rating for low back 
strain with arthritis under Diagnostic Code 5003-5295, 
effective from the day following service discharge.  

Following VA examination in April 1983, the RO increased the 
veteran's rating for his low back from 10 percent to 20 
percent, effective from December 1982.  A subsequent rating 
action in March 1984 increased the low back rating to 40 
percent, effective from the same December 1982 date.  A Board 
decision in June 1985 denied a rating in excess of 40 percent 
for the veteran's low back strain with arthritis.  

The veteran filed a claim for increase for his low back in 
February 1994.  The veteran's claim for increase in excess of 
40 percent was denied by rating action in July 1995 and was a 
subject of a statement of the case (SOC) furnished to the 
veteran in January 1996.  However, as noted above, the 
veteran did not file a timely substantive appeal in response 
to this SOC or to a subsequent SOC on the issue of the 
timeliness of his appeal.  Thus, both determinations became 
final.  However, the veteran's attempt to file a substantive 
appeal in November 1997 was considered by the RO as a new 
claim for increase for his low back.  

A magnetic resonance imaging (MRI) study of the lumbar spine 
was performed at a private facility in August 1997.  It 
showed foraminal narrowing at L 1/2, L 2/3, and L 4/5.  Mild 
to moderate central canal stenosis was also noted in the same 
segments as well as in L 3/4.  

On VA examination in January 1998, the veteran reported 
having severe back pain for 15 years.  He reported constant 
severe pain in the low back with associated pain in both legs 
radiating down to his feet.  No specific dermatome was 
described.  He reported leg numbness on walking a block with 
no specific dermatome identified.  He used a chair-back brace 
and attempts to relieve his low back pain were said to have 
been unsuccessful.  He reported no prior back surgeries.  

On examination, the veteran was said to have an antalgic 
gait.  He limped and lifted to the left side as he ambulated.  
His back deviated to the left and there was a scoliotic curve 
to the left on palpation.  There were no step-offs and he had 
a 3-centimeter leg length discrepancy, left shorter than 
right.  There was pain on palpation of the lower lumbar 
region.  There was negative straight leg raising, but he had 
significant low back pain with any type of hip flexion.  
There was subjectively decreased sensation to light touch on 
the right lateral aspect of the leg going into the foot.  The 
examiner's assessment was severe chronic low back pain 
secondary to degenerative disk and degenerative arthrosis of 
the lumbar back.  Spinal stenosis was also noted.  X-ray 
studies, when compared to the 1995 studies, showed interval 
worsening of degenerative changes in the lumbar spine.  

In written correspondence dated in July 1998, the veteran's 
spouse reported that 5 or 6 times a week the veteran would be 
incapacitated due to back spasms.  She also indicated that 
the veteran was in great pain and that his back problems made 
sleeping difficult.  

Rating Criteria.  Disability evaluations are determined by 
the application of a schedule of ratings, which is based, as 
far as can practicably be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  Each 
service- connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
Part 4.  

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003 (1999). Because arthritis of the spine is encompassed in 
the service-connected entity, the low back disorder may be 
rated as arthritis, based on limitation of motion.  
Diagnostic Code 5003.  

Under Diagnostic Code 5292, a 10 percent rating will be 
assigned where there is evidence of slight limitation of 
motion of the lumbar spine.  A 20 percent rating is assigned 
where there is moderate limitation of motion and a maximum 
rating of 40 percent rating is assigned when there is severe 
limitation of motion.  A rating of 40 percent may also be 
assigned when there is favorable ankylosis of the lumbar 
spine, while a 50 percent rating is assigned for unfavorable 
ankylosis under Diagnostic Code 5289.  

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome 
with recurring attacks, characterized by recurring attacks is 
assigned a 20 percent disability rating.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).  

Analysis.  The veteran's 40 percent rating is assigned under 
Diagnostic Code 5293-5292.  Since a 40 percent evaluation is 
the maximum evaluation allowable, for severe limitation of 
motion under the Diagnostic 5292, there is no basis for 
increase under this Diagnostic Code.  Further, there is no 
need to discuss whether limitation of motion has been 
sufficiently addressed in the January 1998 VA examination, 
since a higher rating may not be authorized based on the 
limitation of motion criteria.  

A rating of 50 percent under Diagnostic Code 5289 can be 
assigned when there is unfavorable ankylosis of the lumbar 
spine; however, in the present case there is no claim or 
showing of any ankylosis of the lumbar spine, favorable or 
unfavorable.  Thus, there is no basis for rating the 
veteran's low back disorder under Diagnostic Code 5289.  

Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc; little 
intermittent relief warrants a 60 percent rating.  The Board 
has considered the spouse's statement concerning the 
veteran's occasional debilitating back spasms, but a review 
of the clinical findings of record fails to show the 
pronounced neurologic symptomatology necessary for a rating 
of 60 percent under Diagnostic Code 5293.  In the instant 
case, the competent medical evidence, including the recent VA 
examination report, are negative for any indication of 
significant neurological involvement and specifically 
negative for evidence of any sciatic neuropathy or absent 
ankle jerk.  Thus, application of Diagnostic Code 5293 would 
not result in the assignment of a higher evaluation as the 
veteran does not meet the rating criteria for a 60 percent 
rating.  Given the general lack of significant neurological 
findings, the pronounced syndrome required for a 60 percent 
rating under Diagnostic Code 5293 is not shown present.  
Thus, the Board finds that the reported and demonstrated 
neurologic symptoms are not of such severity as to support a 
rating in excess of the 40 percent currently assigned under 
Diagnostic Code 5293.  

The Court has in effect held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion, see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In this case, the veteran's assigned evaluation is the 
maximum assignable under Code 5292 and does not require 
additional consideration of 38 C.F.R. §§ 4.40, 4.45.  Thus, 
the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, an evaluation in excess of 40 percent is 
not warranted.  As a preponderance of the evidence is against 
the veteran's claim for increased compensation, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.  

Increased Ratings Knees

Factual Background.  The veteran's claim for service 
connection for right and left knee disabilities was denied by 
Board decision in June 1978 on the basis that chronic knee 
disabilities were not present during service or within one 
year of discharge therefrom.  A Board decision in June 1985 
confirmed the prior Board decision finding that the evidence 
received subsequent to the 1978 decision did not show that  a 
right or left knee disorder was manifest in service.  

On VA examination in December 1988, the veteran reported a 
history of multiple surgeries on both knees since service 
discharge, that he wore braces on his knees and that he used 
a cane occasionally for ambulation.  X-ray study of the knees 
revealed moderate degenerative joint disease bilaterally.  
The examiner's diagnosis was history of severe degenerative 
joint disease of the right and left knee.  

A rating action in January 1989 granted service connection 
for disabilities of the left and right knees based on 
additional service medical records that were submitted to the 
RO by the veteran.  These records were found by the RO to 
establish aggravation of preservice left and right knee 
conditions during service.  Service connection with a 20 
percent rating for the right knee and a 10 percent rating for 
the left knee were assigned, effective from February 1988.  

The veteran filed a claim for increased ratings for his knees 
in February 1994.  This claim was denied by rating action in 
July 1995 and was a subject of an SOC furnished to the 
veteran in January 1996.  As noted above, the veteran did not 
file a timely substantive appeal in response to this SOC and 
the determination is final.  The veteran's failed attempt to 
file a substantive appeal in November 1997 was considered as 
a new claim for increase for his service-connected knee 
disabilities.  

The January 1996 rating action also found clear and 
unmistakable error in the assignment of the February 1988 
effective date for the award of service connection for the 
veteran's knees.  The effective date for service connection 
was changed to the day following service discharge in January 
1975.  The veteran's right knee disability, classified as 
residuals of right knee injury with total knee replacement, 
degenerative changes, was rated as 10 percent disabling from 
July 1977, 20 percent from February 1988 and 30 percent from 
June 1990.  The veteran's left knee disability, classified as 
residuals injury left knee with degenerative changes, 
postoperative meniscectomy and osteoarthritis, was rated as 
10 percent disabling from July 1977 and 20 percent from 
February 1994.  

On VA examination in June 1998, it was reported that the 
veteran had pain in the medial and lateral side of the right 
knee with popping.  He reported a grating in the knee, but 
there was no instability or symptoms of giving way.  He wore 
a hinged-brace at all times, which helped.  A 1986 right 
primary total knee arthroplasty with revision in 1995 was 
reported.  The veteran submitted color photographs of his 
knee taken during a surgery performed after the primary 
revision.  The examiner said the photographs showed some 
metalosis apparently from metal on metal.  He noted that the 
veteran had done well after that surgery, but now had chronic 
pain in the right knee arthroplasty.  The veteran reported 
that the revision gave him about 18 months of relief, but 
then the constant pain returned.  Examination of the right 
knee showed a well-healed anterior midline scar.  There was 
tenderness over the superior lateral aspect of the patella 
and the medial and lateral joint line.  There was mild 
effusion, but no crepitance palpated.  Range of motion was 
from 0 to 95 degrees.  The knee was stable in varus and 
valgus planes.  X-ray study revealed a right total knee 
arthroplasty in good position.  The examiner's assessment was 
chronic right knee pain status post two total knee 
arthroplasties.  

With respect to the left knee, the veteran complained of 
long-standing pain.  He wore a hinged knee brace.  He 
reported giving way, instability and locking of the knee.  
The veteran opined that his left knee was the worst of the 
two knees.  He used a cane primarily for his left knee and 
reported being able to walk about 1/4 block.  Examination of 
the left knee revealed a severe varus alignment, as well as 
some subluxation.  Severe pseudomedial laxity of the medial 
and lateral joint lines with moderate effusion was noted.  
Range of motion was reported as limited to 10 degrees 
extension and to 95 degrees flexion.  A X-ray study showed 
degenerative changes of the left knee with medial joint space 
narrowing and osteophyte formation.  Clinical assessment was 
severe degenerative arthritis of the left knee.  

A rating action in June 1998 continued the veteran's ratings 
for his low back and right knee, but increased his left knee 
rating to 30 percent based on its laxity and also assigned a 
separate 10 percent rating for degenerative changes in the 
left knee with painful motion under Diagnostic Code 5010-
5260.  

The previously noted July 1998 statement from the veteran's 
spouse indicated that the veteran's left knee "popped out" 
out on occasion.  She also described the difficulties the 
veteran had due to his service connected knee disabilities.  
She further noted that the veteran had to use knee braces and 
that he suffered with severe knee pain.  

Rating Criteria.  As previously indicated, disability 
evaluations are determined by the application of a schedule 
of ratings, which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Each service- connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. Part 4.  

Diagnostic Code 5010 states that traumatic arthritis, 
substantiated by X- ray findings, is to be rated based on 
Diagnostic Code 5003. Diagnostic Code 5003 pertains to 
degenerative arthritis and authorizes a disability rating 
based on the limitation of motion of the specific joint or 
joints involved.  When limitation of motion is noncompensable 
under the appropriate diagnostic code, then a 10 percent 
rating is for application for each major joint involved.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, Diagnostic 
Code 5003 authorizes a 10 percent rating with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  

Disabilities involving the knee and leg are rated under 
Diagnostic Codes 5256 through 5263 of the VA Schedule for 
Rating Disabilities (Rating Schedule).  Currently, the 
veteran's left knee disability is rated under Diagnostic Code 
5257, indicating that it is rated based on lateral 
instability and recurrent subluxation. 38 C.F.R. §§ 4.27, 
4.71a, DC 5257, 5259 (1999).  When determining whether or not 
a veteran is entitled to an increased disability rating, the 
Board considers all pertinent diagnostic codes in the Rating 
Schedule.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a maximum 30 percent evaluation where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
30 percent evaluation where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, 
extension must be limited to 30 degrees. And finally, where 
extension is limited to 45 degrees a 50 percent evaluation 
may be assigned.  

Ratings in excess of 30 percent are also available under 
Diagnostic Codes 5256 and 5262; however, the first requires 
unfavorable ankylosis and the second nonunion with loose 
motion of the tibia and fibula.  

Other impairment of the knee, i.e., recurrent subluxation or 
lateral instability, is rated as 10 percent disabling when 
slight, 20 percent when moderate, or 30 percent when severe 
under Diagnostic Code 5257.  

Diagnostic Code 5055 for knee replacement provides for a 
minimum rating of 30 percent with an analogous rating under 
Diagnostic Codes 5256, 5261, or 5262 for intermediate degrees 
of residual weakness, pain, or limitation of motion.  The 
next higher evaluation under Diagnostic Code 5055, a 60 
percent rating, contemplates chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  

Analysis Left Knee.  In VAOPGCPREC 23-97 (July 1, 1997), VA's 
General Counsel stated that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  In the present case, the 
veteran's left knee has been separately rated under these 
codes.  The Board will first address the veteran's left knee 
disability rated under Diagnostic Code 5257 and thereafter 
will address his separate rating under Diagnostic Code 5010-
5003.  Consequently, in its initial analysis, the Board must 
consider only those left knee symptoms separate and distinct 
from painful motion and limitation of range of motion, which 
will be discussed below.  

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  Because this 
claim is one for an increased disability rating, the current 
level of the veteran's disability is the primary concern.  
Therefore, the greatest weight is given to the most recent 
medical evidence.  The veteran contends, in essence, that he 
is entitled to a disability evaluation in excess of the 30 
percent assigned for his service-connected left knee disorder 
under Diagnostic Code 5257.  

The claims file shows that the veteran has been assigned the 
30 percent rating under the provisions of Diagnostic Code 
5257 for other impairment of the knee, i.e., recurrent 
subluxation or lateral instability.  His condition has been 
classified as severe and has been assigned a 30 percent 
evaluation, the maximum rating under Diagnostic Code 5257.  

With consideration of all of the manifestations and symptoms, 
the Board concludes that his left knee disability is most 
appropriately rated as a "severe" disability pursuant to 
Diagnostic Code 5257.  However, a 30 percent disability 
rating is the maximum available under Diagnostic Code 5257.  
As a result, he is not entitled to a disability evaluation in 
excess of 30 percent under that diagnostic code.  

The Rating Schedule provides for a disability rating in 
excess of 30 percent in several other instances.  
Specifically, such a rating is authorized for unfavorable 
ankylosis of the knee (Diagnostic Code 5256), and nonunion of 
the tibia and fibula (Diagnostic Code 5262).  However, in 
this case, none of the evidence of record indicates that the 
veteran has ankylosis of the left knee or nonunion of the 
tibia which would warrant a higher rating under these 
potential rating codes.  

In sum, after review of the entire record, including the more 
recent medical evidence, the Board concludes that a rating in 
excess of 30 percent is not currently warranted for the 
veteran's service-connected left knee disability.  The 
evidence shows that he has severe varus alignment, some 
subluxation, severe pseudomedial laxity and moderate 
effusion.  

He also has significant osteoarthritis manifested by pain on 
motion and limitation of range of motion, for which he is 
separately service-connected and rated.  Overall, the Board 
finds that a 30 percent disability rating under Diagnostic 
Code 5257 is justifiable. However, it finds no basis for a 
rating in excess of 30 percent.  The disability picture shown 
in the record does not more nearly approximate the criteria 
required for a higher rating under any applicable code.  38 
C.F.R. § 4.7 (1999).  The evidence with respect to this issue 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b).  

The veteran's degenerative changes of the left knee for which 
he has been awarded a separate 10 percent disability rating 
is currently rated pursuant to 5010-5260 of the Rating 
Schedule, indicating that it most closely resembles traumatic 
arthritis and that it is rated based on limitation of flexion 
motion.  

However, a review of the record shows that it is actually 
based on limitation of extension to 10 degrees and therefore 
falls under the provisions of Diagnostic Code 5261 rather 
than Diagnostic Code 5260.  

In this case, it is clear that the veteran's left knee has 
severe degenerative changes.  This has been confirmed by 
several radiographic studies, most recently by the VA in 
January 1998.  Therefore, his degenerative joint disease is 
to be rated based on limitation of motion of the left knee.  

Diagnostic Code 5260 authorizes a 10 percent rating when 
flexion of the knee is limited to 45 degrees and a 20 percent 
rating when flexion is limited to 30 degrees. Diagnostic Code 
5261 authorizes a 10 percent rating when extension is limited 
to 10 degrees and a 20 percent rating when extension is 
limited to 15 degrees.  

Here, the medical evidence most recently shows that the 
veteran's left knee had flexion limited to 95 degrees and 
extension limited to 10 degrees according to the January 1998 
VA examination report.  Therefore, the assignment of a 
separate 10 percent rating based on limitation of extension 
and pain was proper.  There is no showing that the veteran 
currently meets the criteria for a rating higher than 10 
percent based on limitation of extension or flexion of the 
left knee.  Therefore, the Board finds that his current 10 
percent disability rating is appropriate under Diagnostic 
Code 5010-5261.  Again, the evidence with respect to this 
issue is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required under the 
provisions of 38 U.S.C.A. § 5107(b).  

Analysis Right Knee.  The appellant contends that his right 
knee disability is more severe than currently evaluated and 
that an increased rating is appropriate.  However, the 
evidence does not show that the appellant currently 
experiences chronic residuals of his right knee replacement 
surgery at a severity contemplated by a 60 percent rating 
under Diagnostic Code 5055.  After a review of the 
appellant's claims folder, the Board finds that his 
contentions are not supported by the evidence.  Accordingly, 
an increased rating is not appropriate.

Prosthetic replacement of a knee joint is assigned a 100 
percent evaluation for one-year following implantation of the 
prosthesis.  Thereafter, with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is assigned.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the knee is rated by analogy to Diagnostic Codes 5256, 5261, 
or 5262, with a minimum rating of 30 percent assigned. 
Diagnostic Code 5055.  

On VA examination in January 1998, a right primary total knee 
arthroplasty in 1986 with revision in 1995 was reported.  The 
veteran reported that the 1995 revision gave him about 18 
months of relief, but then the constant pain returned.  On 
examination, the veteran complained of pain in the medial and 
lateral side of the right knee with popping.  He reported a 
grating in the knee, but there was no instability or symptoms 
of giving way.  He reported wearing a hinged-brace at all 
times.  

Examination revealed a well-healed anterior midline scar as 
well as tenderness over the superior lateral aspect of the 
patella and the medial and lateral joint line.  There was 
mild effusion, but no crepitance palpated.  Range of motion 
was from 0 to 95 degrees and the knee was stable in varus and 
valgus planes.  X-ray study revealed a right total knee 
arthroplasty in good position.  The examiner's assessment was 
chronic right knee pain status post two total knee 
arthroplasties.  

While there is evidence of right knee pain, the evidence does 
not indicate that the level of pain rises to that of "severe" 
as contemplated by the criteria for an increased rating of 60 
percent under Diagnostic Code 5055.  Rather than applying a 
mechanical formula as to what constitutes "severe", the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6.  

A review of the totality of the evidence does not indicate 
that an increased rating is appropriate.  While the veteran 
complains of right knee pain, he displays range of motion 
from 0 to 95 degrees after his knee replacement and revision.  
There is no instability, laxity, or severe weakness 
demonstrated.  Based on the evidence above, the Board finds 
that the criteria for an increased rating under Diagnostic 
Code 5055 are not met.  

The Board also notes that the veteran's residual disability 
may be evaluated under 
Diagnostic Codes 5256, 5261, or 5262, and if they support a 
rating in excess of the minimal 30 percent rating such may be 
assigned.  However, as noted above, these ratings require 
ankylosis, limitation of extension to 30 degrees or nonunion 
with loose motion, none of which are shown by the medical 
evidence of record.  Thus, there is no basis for a rating in 
excess of 30 percent under any of these codes.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  With 
respect to this issue, for the foregoing reasons and bases, 
the evidence is against the claim for an increased rating for 
right knee disability and, thus, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating for residuals of injury to low back is 
denied.  

An increased rating for residuals of injury left knee with 
postoperative meniscectomy is denied.  

An increased rating for traumatic arthritis left knee with 
pain is denied.  

An increased rating for residuals of injury right knee with 
total knee replacement is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

